Citation Nr: 0629620	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  98-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for status post 
meniscectomy and Baker's cyst of the right knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board remanded this case in September 2003 for due 
process concerns.  After appropriate development, the RO 
issued a rating decision in April 2005 that increased the 
veteran's disability rating from 10 percent to 20 percent for 
the period of May 30, 1997, through April 19, 1999.  Pursuant 
to the convalescent ratings provision of 38 C.F.R. § 4.30, 
the veteran received a 100 percent disability rating from 
April 20, 1999, through May 30, 1999, after his arthroscopic 
surgery and debridement of the right knee.  Effective June 1, 
1999, the veteran's disability rating reverted to 20 percent.  
Because this increase was for less than the maximum benefit 
available, the case was returned to the Board for further 
appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In July 2005, the Board received a letter from the veteran 
requesting a total disability rating.  This issue is referred 
to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the April 2005 statement of the case, the Board has 
received a November 2005 VA examination report, VA medical 
records from May 2005 to December 2005 and from March 2006 to 
May 2006, and private medical records from January 2005 to 
September 2005 discussing the veteran's right knee 
disability.  The veteran has not waived initial RO 
consideration of the new evidence, and he is entitled to 
initial review by the agency of original jurisdiction.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record, to include all 
additional evidence received since the most recent 
supplemental statement of the case, and readjudicate the 
issue.  Unless the full benefit sought by the veteran is 
granted, the RO should furnish the veteran with an 
appropriate supplemental statement of the case.  The 
case should be returned to the Board after the veteran 
is afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



